Citation Nr: 1223609	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-48 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder other than emphysema, manifested by pleural plaques, to include as due to asbestos exposure.

2.  Entitlement to service connection for emphysema, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the Detroit, Michigan, RO.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service, and currently has pleural plaques as a result of such exposure.

2.  The Veteran's emphysema is not attributable to his in-service asbestos exposure, or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder other than emphysema, manifested by pleural plaques, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, (2011).

2.  The criteria for service connection for emphysema, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2010.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records (SMRs) and VA treatment records.

The Board notes that a February 2010 VA examiner indicated that the Veteran was no longer working due to shortness of breath, and is in receipt of Social Security Administration (SSA) disability benefits.  While SSA documents are not of record, the Board finds that it may proceed in adjudicating the Veteran's appeal without prejudice to him.  The VA examiner specifically found that the Veteran's shortness of breath (and stated reason for his retirement) was due to his history of smoking-something for which VA compensation is prohibited.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).

As noted earlier, the Veteran was afforded a VA examination in February 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the February 2010 VA examination.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.



Accordingly, the Board finds that VA's duty to assist has been met and no further action is required to fulfill VA's duty to assist in the development of the claims.  38 C.F.R. § 3.159(c)(4); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, service connection may be established by two other means: chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  
Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)).  See also 38 C.F.R. § 3.303(b).

At the outset, the Board notes that, while in service, the Veteran worked in the boiler room of ships where asbestos was prevalent, and therefore his asbestos exposure has been conceded.



Here, SMRs are silent for any complaints relating to the Veteran's lungs.  VA treatment notes show that the Veteran was first diagnosed with pleural plaques and emphysema in July 2009.  While these VA treatment notes attribute the Veteran's pleural plaques to asbestos exposure, the etiology of the Veteran's emphysema was not addressed.  In February 2010, the Veteran underwent a VA examination, where the same diagnosis - pleural plaques due to asbestos exposure and emphysema - was rendered.  The Veteran reported a smoking history of 20 pack years, having quit 12 years ago.  The VA examiner opined that the Veteran's "current emphysema with shortness of breath is directly related to cigarette smoking and is not related to the pleural plaques that are present caused by asbest[os] exposure...asbestos exposure does not cause emphysema."

In October 2010, the Veteran submitted an article showing that, in a case study,  0.74 percent of people exposed to asbestos also had emphysema, with the article concluding "emphysema was more common when workers were heavily exposed to asbestos, but due to confounding factors the causative role of asbestos in emphysema needs further study."

In June 2012, the Veteran's representative submitted an article abstract stating that a study performed by the Navy Asbestos Medical Surveillance Program found an association between pulmonary function impairment and asbestos exposure.

As the Veteran's in-service asbestos exposure has been conceded, and VA treatment notes and the February 2010 VA examiner attributed his pleural plaques to asbestos exposure, the Board finds that entitlement to service connection for a lung disorder other than emphysema, to include as due to asbestos exposure, manifested by pleural plaques, has been demonstrated under the Shedden criteria.

However, the evidence of record does not support a finding that entitlement to service connection for emphysema is warranted.  The Veteran's emphysema did not manifest until decades after service, thereby negating the theory of entitlement to service connection under chronicity and continuity of symptomatology.


Further, there is no competent medical evidence linking the Veteran's emphysema to his in-service asbestos exposure, or to his service otherwise; and, he therefore fails to meet the service connection criteria under Shedden.  With regard to the articles submitted by the Veteran and his representative, the United States Court of Appeals for Veterans Claims (Court) has found that treatise materials generally are not specific enough to show a nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Court has noted further that medical opinions directed at specific patients are generally more probative than medical treatises.  Herlehy v. Brown, 4 Vet. App. 122, 123 (1993).

In light of the aforementioned authorities, the Board finds the February 2010 VA examination to be more probative than the cited medical treatise as to the etiology of the Veteran's emphysema.  Indeed, the VA examination specifically addresses the Veteran's medical history and the diagnosis and etiology of the Veteran's emphysema in detail whereas the cited medical treatise advances that there is a marginal association between emphysema and asbestos exposure without discussion of the Veteran's specific medical history.  The February 2010 examiner specifically found that the Veteran's emphysema was due to smoking, not asbestos exposure.  The United States Congress has prohibited the grant of service connection for a disability on the basis that such disability resulted from disease attributable to the use of tobacco products for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In sum, while there is competent evidence linking the Veteran's pleural plaques to his in-service asbestos exposure such that service connection is warranted, there are no such findings to permit the award of service connection for the Veteran's emphysema as due to in-service asbestos exposure.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lung disorder other than emphysema, manifested by pleural plaques, to include as due to asbestos exposure, is granted.

Entitlement to service connection for emphysema, to include as due to asbestos exposure, is denied.



______________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


